
	

114 HRES 391 IH: Expressing support for designation of August 22, 2015, as national “Chuck Brown Day” and honoring his contributions to music and to the District of Columbia.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 391
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of August 22, 2015, as national Chuck Brown Day and honoring his contributions to music and to the District of Columbia.
	
	
 Whereas Chuck Brown, who was born on August 22, 1936, and passed away on May 16, 2012, at the age of 75, was a District of Columbia resident most of his life;
 Whereas Chuck Brown, who taught himself to play guitar, became a virtuoso singer, songwriter, guitarist, and band leader;
 Whereas Chuck Brown's go-go beat gave the District of Columbia a musical identity of its own and reminds the Nation that Washington, DC, has always been the hometown of talented artists such as Duke Ellington and Marvin Gaye;
 Whereas Chuck Brown's musical catalogue spans 22 studio albums over 3 decades; Whereas Chuck Brown's hit Bustin' Loose with his group the Soul Searchers was the top song on the Billboard Top 100 R&B Chart for 4 weeks in 1979;
 Whereas Chuck Brown earned a Grammy nomination in 2010 for the song Love, from his album entitled We Got This, and was awarded a National Endowment for the Arts National Heritage Fellowship in 2005; Whereas Chuck Brown's go-go has been passed from generation to generation with undiminished popularity;
 Whereas Chuck Brown has influenced jazz, rap, and go-go musicians such as the bands Trouble Funk, Rare Essence, and Experience Unlimited (also known as E.U.);
 Whereas Chuck Brown was so committed to securing statehood and equal voting rights for the residents of the District of Columbia that he played a concert on a very hot, humid day on the Capitol grounds in 2010;
 Whereas the District of Columbia has named a street near the Howard Theatre and a park in Northeast DC for Chuck Brown;
 Whereas Chuck Brown is admired for having risen from humble beginnings and overcoming time in prison to become a devoted father and family man;
 Whereas Chuck Brown was a great, multi-talented musician who brought joy through his music, never stopping until his death; and
 Whereas August 22, 2015, is Chuck Brown’s birthday and would be an appropriate date to designate as Chuck Brown Day: Now, therefore, be it  That the House of Representatives supports the designation of Chuck Brown Day, and honors Chuck Brown's contributions to music and to the District of Columbia.
		
